Citation Nr: 0632830	
Decision Date: 10/23/06    Archive Date: 10/31/06	

DOCKET NO.  98-18 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA Regional Office (RO) in 
Louisville, Kentucky


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel







INTRODUCTION

The veteran had active service from November 1966 to 
September 1970.  His service included time in Vietnam in 1967 
and 1968 with the U.S. Naval Support Activity in Da Nang.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 1998 rating decision of the VARO in 
Louisville, Kentucky, that denied service connection for 
PTSD.  The case was remanded by the Board in October 2003 for 
procedural and substantive purposes.  It has been returned to 
the Board for appellate review.


FINDINGS OF FACT

1.  VA has informed the veteran of the evidence necessary to 
substantiate his claim and has made reasonable efforts to 
develop such evidence.  

2.  The medical evidence of record includes a diagnosis of 
PTSD.  

3.  The veteran is shown as likely as not to have PTSD due to 
events experienced in service.  


CONCLUSION OF LAW

The criteria for service connection for PTSD are reasonably 
met.  38 U.S.C.A. §§ 1110, 1154(a), 5103(a), 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2005).  






REASONS AND BASES FOR FINDINGS AND CONCLUSION

In view of the favorable outcome of this claim, compliance 
with the Veterans Claims Assistance Act of 2000 (VCAA) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2005)) need not be discussed.  The 
Board merely notes that the case was remanded in October 2003 
for compliance with the VCAA and for further development.  
The veteran was accorded a comprehensive psychiatric 
examination by VA in February 2005 in order to have the 
examiner express an opinion as to the nature and etiology of 
any psychiatric disorder identified.  This was accomplished 
and the report of the examination has been associated with 
the claims folder.  

Pertinent Legal Criteria

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  

Regulations also provide that service connection may be 
established when all the evidence of record, including that 
pertinent to service, demonstrates that the veteran has a 
current disability that was incurred in service.  
38 U.S.C.A. § 3.303(d).  

In order to establish service connection for a claimed 
disorder, there must be competent evidence showing:  (1) The 
existence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between a claimed inservice disease or injury and 
a current disability.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004), citing Hansen v. Principi, 
16 Vet. App. 110, 111 (2002); see also Hickson v. West, 
12 Vet. App. 247, 253 (1999).  

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary of VA shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the facts that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection for an 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 2002).  
The Court has interpreted 38 U.S.C.A. § 1154(b) as still 
requiring competent evidence of a current disability, and a 
link between the current disability and service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which is either 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert., denied, 
523 U.S. 1046 (1988); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  

Analysis

The Board notes that it has thoroughly reviewed all the 
evidence in the veteran's claims folders.  Although the Board 
has an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss in detail the evidence 
submitted by the veteran or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380 (Fed. Cir. 2000) (The Board must 
adjudicate the entire record, but does not have to discuss 
each piece of evidence).  The analysis below focuses on the 
most salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (The law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).  

The veteran's military personnel records show that he served 
in Vietnam in 1967 and 1968, primarily at the U.S. Naval 
Support Activity in Da Nang.  

The veteran has described various experiences while serving 
at that location.  He has referred to recollections of seeing 
dead bodies.  He also recalled being in a tower and seeing 
rockets hit a ship.  He did not provide specifics.  

However, the record contains a May 2000 communication from 
the U.S. Army and Joint Services Records Research Center 
(JSRRC) (formerly the U.S. Armed Services Center for Research 
of Unit Records).  It indicated that documents pertaining to 
the U.S. Naval Support Activity in Da Nang in 1967 and 1968 
verified that enemy activity occurred during that time frame.  
The director of the JSRRC indicated that the facility was 
able to verify that water craft on rivers in the Da Nang area 
came under enemy attack.  It was indicated that in April 
1968, boats and barges were hit by enemy fire and the attack 
resulted in minor and moderate damage to the river craft.  
Notation was made of another incident in May 1968 when the 
Da Nang Bridge Cargo facility came under enemy rocket attack.  
Three American soldiers were killed in action and a number of 
others were wounded.  The history also verified that two 
water craft were damaged by enemy artillery on one occasion 
in May 1968.  

The medical evidence of record contains varying psychiatric 
diagnoses, including PTSD.  When the veteran was examined at 
the VA Medical Center in Marion, Illinois on an outpatient 
basis in September 1998, the examiner commented that his 
combat-related military service "exacerbated or created" 
anxiety which had severely impaired the veteran's ability to 
function socially or vocationally.  Axis I diagnoses at that 
time were borderline intellectual functioning and PTSD.

A board of two VA physicians examined the veteran in May 2001 
and opined that the veteran did not have PTSD.  They noted 
the veteran described longstanding problems with depression 
and anxiety.  However, they did not express an opinion as to 
the etiology of the depression and/or anxiety.  

Medical records subsequent thereto, on the other hand, reveal 
a primary psychiatric diagnosis of PTSD.  

Subsequent to the Board's 2003 remand, the veteran was 
accorded a psychiatric examination by VA in February 2005.  
The examiner referred to review of the medical records.  He 
was aware of the varying psychiatric diagnoses the veteran 
had been accorded over the years.  He stated the veteran was 
having "chronic, severely impairing symptoms that have 
existed for many, many years.  It is a combination, in my 
opinion, of post-trauma symptoms, anxiety, depression, and 
likely an inherited psychotic disorder, possibly."  Findings 
were recorded and the examiner opined that the veteran met 
the stressor criteria for a diagnosis of PTSD.  The examiner 
noted that despite the fact that some individuals indicated 
that the veteran's report of symptoms was inconsistent, 
"research reveals that people who are giving credible stories 
of past events especially those of a traumatic nature do not 
report absolutely consistent reports and if they do, that is 
suspicious."  The examiner noted that "essentially the basic 
pieces of his story are consistent over time."  

The examiner stated that there were many indications the 
veteran had a thought disorder or might have inherited 
schizophrenia or a schizo-affective disorder.  Combined with 
long-term depression, that made him speculate that a 
diagnosis that would make more sense and combine some of the 
symptoms might be a schizo-affective disorder, depressed 
type.  He added that regardless of any serious mental 
disorders the veteran had "which may even impair him more 
than his post-trauma symptoms, he appears to have credible 
post-trauma symptoms in response to some stressors that he 
experienced in Vietnam and may have been more vulnerable to 
the development of post-traumatic stress disorder in light of 
the fact that he appears to have an obvious significant 
mental disorder."  He gave Axis I diagnoses of PTSD, 
schizo-affective disorder, and rule-out borderline 
intellectual functioning.  He stated that his review of the 
testing and the record "appears consistent with 
schizo-affective disorder, depressed type and post-trauma 
symptoms which appear to have met criteria for post-traumatic 
stress disorder in the past and continued to, although at a 
much lower level."  

Based on a review of the overall evidence of record, the 
Board finds that the veteran's assertions about his exposure 
to stressful experiences and the data in support of this have 
been consistent and are credible.  The veteran has a current 
valid diagnosis of PTSD and a number of examiners have 
attributed the PTSD to his experiences in Vietnam.  The 
evidence of record is at least in relative equipoise.  The 
evidence clearly raises a doubt which must be resolved in the 
veteran's favor.  As indicated in Suozzi v. Brown, 
10 Vet. App. 307 (1997), a stressor need not be corroborated 
in every detail.  There is no requirement in case law that 
there needs to be a higher level of exposure to combat.  
Corroboration of the veteran's personal participation in such 
events is not necessary.  See Pentecost v. Principi, 16 Vet. 
App. 124 (2002).  Accordingly, the Board finds the veteran 
has PTSD that reasonably is the result of his experiences in 
Vietnam.  


ORDER

Service connection for PTSD is granted.  


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


